DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Remarks filed 8/18/22.  Claims 1, 2, 4, 5, 7-10, 12-19 have been examined on the merits.
Withdrawn Rejections
	The 102 rejections of claims 1, 5, 8, 9, 10 have been withdrawn due to the amendments to the claims. 
	The 103 rejections of claims 1, 2, 4, 5, 7-10, 12-19 under Kim have been withdrawn due to the amendments to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites that the cereal bran is 10% or less based upon the total weight of the suspension.  This recitation does not further limit claim 1 because claim1 contains the range .1% to 20%.  The range of “less than 10%” includes 0% and therefore broadens rather than narrows the range of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 5, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105494886) in view of Jae Hoon Kim (WO 2014/126313).
Regarding Claims 1, 2, 5, and 7-10:  Wang discloses a method of making a hydrolyzed keratin product [abstract].  Wang discloses combining raw material in the form of feather meal, wheat bran and treating with an enzyme separately and then bringing the hydrolyzed feather meal and hydrolyzed wheat bran together [abstract].  Wang discloses a preparation containing 1-8 parts blood meal, 1-8 parts feather meal, 1-8 parts mycoprotein and 1-8 parts wheat bran [pg. 2].  If wheat bran were present at 1 part, blood meal at 1 part, feather meal at 8 parts and mycoprotein at 8 parts, wheat bran would be present at about 5.5%.
Wang does not disclose the presence of a reducing sugar; wherein the one or more reducing sugars comprises galactose, glucose, glyceraldehyde, fructose, ribose, xylose, cellobiose, lactose, maltose, glucose syrup, maltodextrin, dextrin or glycogen (claim 8); wherein the one or more reducing sugars is xylose (claim 9); wherein the one or more reducing sugars is added in an amount of 5 wt.% or less, based upon the total weight of the mixture (claim 10).
Kim discloses a method for making a liquid amino from keratin that imparts a beef or potato flavor [pg. 2, Advantageous effects].  Kim discloses hydrolyzing a mixture of hair or feathers, reducing sugars including xylose and glucose [pg. 2. Tech-Solution 1st and 2nd paragraphs].  Kim discloses xylose and glucose  [pg. 2. Tech-Solution 1st and 2nd paragraphs]. Kim discloses xylose  [pg. 2. Tech-Solution 1st and 2nd paragraphs].  Kim discloses  8 g of xylose in a mixture of at least 1 kg of keratin material [Ex. 1].  Therefore, Kim discloses about .8% xylose which is less than 5% reducing sugar.
At the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Wang to include reducing sugars as in Kim of the types and at the amounts in Kim in order to produce a hydrolyzed feather product with reduced poor odor  [Kim, pg. 2].
Regarding Claim 14:  Wang discloses as discussed above in claim 1.  Wang discloses wherein the keratinous protein-containing material is subjected to enzyme hydrolysis [abstract].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105494886) and Jae Hoon Kim (WO 2014/126313) as applied to claim 1 above and in further view of Janse et al. (WO 2014/064024).
Regarding Claim 4:  Wang as modified by Kim discloses as discussed above in claim 1.  Wang does not disclose wherein the cereal bran is defatted (claim 4).
Janse discloses defatted rice bran subjected to hydrolysis to produce hydrolyzed rice bran [abstract; pg. 5, paragraphs 1-3].  Janse discloses that defatted rice bran is typically used for feed compositions [pg. 3, Background of the invention].
At the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Wang to include wheat bran in defatted form as Janse discloses defatted form or to use defatted rice bran in place of the wheat bran of Wang as in Janse in order to utilize bran in a form that is appropriate for incorporation into feed.
Claims 12-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105494886) and Jae Hoon Kim (WO 2014/126313) as applied to claim 1 above and in further view of  Xia (WO 2103/070798).
Regarding Claim 12:  Wang discloses as discussed above in claim 1.  Wang does not disclose wherein the keratinous protein-containing material comprises raw feathers.
Xia discloses treating keratin material with an enzyme to hydrolyze the keratin [abstract; 0011.  Xia discloses that the keratin material contains feathers [00065].
At the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Wang to include feathers as in Xia since Wang discloses the treatment of feather meal and the selection of feathers as in Xia would have been based on the desired starting product of one of ordinary skill in the art.
 Regarding Claim 13:  Wang discloses as discussed above in claim 1.  Wang does not disclose wherein the keratinous protein-containing material is subjected to steam hydrolysis at a pressure of from about 0 psig to about 200 psig and/or elevated temperature for a period of from about 15 minutes to about 240 minutes.  
Xia discloses further treating with  steam and discloses heat for 5 to 30 minutes or 15 to 30 min [00073; 00075].	
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Wang to include treating with steam for 5 to 30 of 15 to 30 min as in Xia to help soften the keratin and to help sterilize the keratin.
Regarding Claim 15:  Wang as modified discloses as discussed above in claim 14.  Wang does not disclose adding a proteolytic enzyme slurry comprising a quantity of at least one proteolytic enzyme in an aqueous environment to the mixture to produce a protein slurry; incubating the protein slurry for a time sufficient to produce the food protein ingredient.
Xia discloses mixing an enzyme in an aqueous solution to produce an enzyme solution and adding the enzyme solution to a proteinaceous mixture [00025; 00069].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Wang to include enzymes in an enzyme solution and incubating in order to hydrolyze the keratin as in Xia in order to efficiently break down the keratin making it highly digestible [0007].
Regarding Claims 16 and 17: Wang discloses as discussed above in claim 15.  Wang discloses the endoprotease, papain [abstract; pg. 4]. 
Regarding Claim 18:  Wang discloses as discussed above in claim 1.  Wang does not disclose wherein the hydrolyzed keratinous protein-containing material is further processed by centrifugation, filtration, decanting, drying, sifting, accumulating prior to milling, concentrating, refrigerating, freezing, pasteurizing, acidifying, further hydrolyzing, or combinations thereof. 
Xia discloses further treatment by centrifuging or filtering or decanting [00019].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Wang to include further treating as in Xia by centrifuging or filtering or decanting in order to further purify a final hydrolyzed product.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105494886) and Jae Hoon Kim (WO 2014/126313) as applied to claim 1 above and in further view of Fado et al. (JP 2004283033) Oct 2004.
Regarding Claim 19:  Wang discloses as discussed above in claim 1.  Wang does not disclose further comprising adding an amount of one or more antioxidants to the keratinous protein-containing material before, during or after hydrolysis.
Fado discloses adding an antioxidant to animal feed with improved digestibility [0015].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Wang to include further including antioxidants as in Fado in order to help better preserve the hydrolyzed keratin product. 
Response to Arguments
The 102 rejections of claims 1, 5, 8, 9, 10 have been withdrawn due to the amendments to the claims. 
The 103 rejections of claims 1, 2, 4, 5, 7-10, 12-19 under Kim have been withdrawn due to the amendments to claim 1.
New rejections have been made under a new primary reference in light of the amendments. 
Regarding the Applicants argument against Kim as being directed to fertilizer and therefore non-analogous art, the Examiner maintains that Kim is relevant to the effect that the Maillard reaction has on the reduction of odors.  Kim discloses the same keratin and waste substrates and it would have been expected that these animal waste products would not have a desirable odor.  Kim also speaks to the formation of a potato flavor or beef flavor with indicates taste.  The Examiner maintains Kim since it is relevant to the issues in hydrolyzing keratin and waste substrates.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793